Exhibit 10.1
 
MODIFICATION AND EXTENSION AGREEMENT


This MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) made as of this
19th day of September, 2006, is entered into by and between W. Sam Chandoha, an
individual, having his principal place of business located at 333 East 79th
Street, Penthouse North, New York, New York 10021 (“Chandoha”), and Findex.com,
Inc., a corporation duly organized and existing under the laws of the State of
Nevada, having its principal place of business located at 11204 Davenport
Street, Suite 100, Omaha, Nebraska 68154 (the “Corporation” and, together with
Chandoha, the “Parties”).


WHEREAS, the Parties hereto have executed a certain Convertible Secured
Promissory Note dated July 20, 2006, payable to the order of Chandoha in the
original principal sum of one hundred fifty thousand dollars ($150,000) together
with interest at a rate of ten percent (10%) per thirty-day period (the “Note”),
secured by a certain Security Agreement dated July 20, 2006, wherein the
Corporation granted Chandoha a continuing first party interest in all of its
assets, including the intellectual property comprising the software products
upon which the Corporation is dependent for revenue;


WHEREAS, pursuant to the terms of the Note, the Corporation has until September
20, 2006 (the “Maturity Date”) to pay to the order of Chandoha, in same day
immediately available funds, the original principal sum together with all
accrued interest outstanding thereon;


WHEREAS, on or before the Maturity Date, the Corporation will wire transfer
seventy-five thousand dollars ($75,000) of the original principal of the Note,
in same day immediately available funds, to the account of Chandoha, with
seventy-five thousand dollars ($75,000) of the original principal remaining
outstanding, together with the accrued and unpaid interest due thereon (the
“Note Balance”); and


WHEREAS, the Parties now desire to modify the terms of the Note such that the
Maturity Date on the Note Balance is extended for a period of thirty (30) days
in consideration for which the Corporation will pay one percentage point on the
remaining outstanding principal of the Note as of the date hereof ($750);


NOW, THEREFORE, for this and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


Maturity Date Extension. The Maturity Date of the Note is hereby extended for a
period of thirty (30) days, with the Note Balance, together with any additional
interest accrued thereon, due and payable to the order of Chandoha, in same day
immediately available funds, on or before October 20, 2006.


Outstanding Principal. In consideration for the extension of the Maturity Date,
the Corporation will pay to the order of Chandoha, in same day immediately
available funds, on or before October 20, 2006, one percentage point on the
remaining outstanding principal of the Note as of the date hereof ($750).


Binding Effect. This Agreement represents the complete understanding and entire
agreement of the Parties hereto with respect to the subject matter hereof, and
may only be amended by a writing executed by both Parties. This Agreement shall
be binding upon and inure to the benefit of the respective heirs, successors and
assigns of each of the Parties hereto.


Counterparts. This Agreement may be executed in any number of counterparts and
by the different signatories hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile signature and delivered by facsimile transmission.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first written above





 
By:
/s/ Sam Chandoha     Name: Sam Chandoha 

 

 
 
FINDEX.COM, INC. 
   
By:
/s/ Steven Malone     Name: Steven Malone      Title: President & Chief
Executive Officer 



